DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-3 and 5 are objected to because of the following informalities:
Claim 1, at lines 4-5, recites “a first shutoff valve and a second shutoff valve provided on both sides of a first portion of the refrigerant circuit” but for clarity should instead read --a first shutoff valve provided on a first side of a first portion of the refrigerant circuit and a second shutoff valve provided on a second side of the first portion of the refrigerant circuit--.
In claim 1, at line 22, the word “wherein” should be inserted after the comma.
Claim 1, at lines 28-29, recites “an building” but should be amended to instead read --a building--.
Claims 2-3 and 5 are objected to due to dependence from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 13 recites “as an air leakage rate when fluid is air”. This limitation is indefinite as it is unclear what is required. Specifically, the claim is directed to a refrigerant system and thus it is unclear how there can be an air leakage rate. Also it is unclear as to which “fluid” is referred to by the phrase “fluid is air”. For examination purposes the claim is presumed to recite a refrigerant leakage rate when the refrigerant fluid is in a gaseous state. 
	Additionally line 14 of the claim recites “a differential pressure between upstream and downstream of the valve”. This limitation is indefinite because the claim recites two valves, and thus it unclear which valve is being recited by said limitation. For examination purposes the claim is presumed to mean a differential pressure at each of the valves. 
	Further, lines 15-16 recite volumetric flow rate parameters, but the wording of the claim is indefinite as it is unclear what the flow rates are directed towards. For 3/min) and less than 300 X R (cm3/min).
	Finally, the claim recites “a clearance of a door partitioning into inside and outside the predetermined space”. It is unclear what is meant by this limitation. For examination purposes, the claim is presumed to recite a door which provides access to the predetermined space, wherein the door has a clearance by which refrigerant that has leaked into the predetermined space can pass from the predetermined space to an area that is outside of the predetermined space.
	Regarding claims 2-3 and 5, the claims are rejected due to dependence from rejected claim 1. 

Examiner Note
Claims 1-3 and 5 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including shutoff leakage rate for each valve that is more than 300 (cm3/min) and less than 300 X R (cm3/min) in the manner as required by the claims  However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action.  Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763